DETAILED ACTION
In application filed on 05/15/2019, Claims 46-65 are pending. Claims 46, 48-62 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2019, 10/11/2019 and 06/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 46, 48, 51-52 and 54-62 are rejected under 35 U.S.C. 103 as being unpatentable over by Hutchison et al. [US20120302448A1], in view of Hansen et al. [US20140208832A1], in further view of Link et al. [US20080014589A1].
Regarding 46, Hutchison teaches a method for detecting a biological sample, comprising:
providing a source of an immiscible fluid [Para 0013, ‘carrier fluid is oil’; Para 0016, Para 0053], a first injector [Para 0083, ‘a first droplet formation module’; Para 0221] and a second injector [Para 0083, ‘a second droplet formation module or re-injection module’; Para 0221] having a zero dead volume, wherein surfaces [ Para 0221, ‘microfluidic intersections or nozzles have surfaces’; Para 0083, ‘ droplet formation module have surfaces’] of the first injector [Para 0083, ‘a first droplet formation module’; Para 0221] and the second injector [Para 0083, ‘a second droplet formation module or re-injection module’; Para 0221] are hydrophobic [Para 0220, ‘create hydrophobic surfaces, microfluidic channels were..’; Para 0221, ‘Droplets were generated in a cross-shaped microfluidic intersection, "nozzle"; ‘nozzles are microfluidic channels’], fluorophilic, or both; (the limitation “fluorophilic or both” is interpreted as optional). 
directing (i) a first dispersed phase [Para 0083, sample droplets sample droplets consistent with limiting or terminal dilution of target nucleic acid] from said first injector [Para 0083, ‘first droplet formation module’] to a coalescer [Para 0083, ‘merging 
directing said fluid from said coalescer [Para 0086, ‘convergence of the flow streams in a fluidic intersection’] to a reactor downstream [Para 0089, ‘a channel in a serpentine path between heating and cooling lines to amplify the nucleic acid in the droplet] of said coalescer [ Para 0087, ‘fluidic intersection’], which fluid comprises a third dispersed phase [ Para 0087, ‘One flow stream contains one set of reagents and the template DNA, and the other contains the remaining reagents’; Para 0087, ‘some amount of fluid from the first stream, and some amount of fluid from the second stream are encapsulated within a single droplet. Following  encapsulation, complete mixing occurs; Para 0168] comprising said biological sample [ Para 0087, reagents and template DNA];
in said reactor, subjecting said fluid to conditions sufficient to conduct a reaction on said biological sample [Para 0089-0097, ‘temperature conditions for the thermal cycling process’]; and
(e) using a detector to detect said biological sample or derivative thereof [Para 0098-0109, ‘detection of the amplification products].
Hutchison does not teach “a zero dead volume”
Hansen teaches “a zero dead volume” [Para 0126, 0159, ‘Deposition of eluted droplets from each chamber may be achieved using a Zero dead volume elution nozzle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hutchison to incorporate wherein said first injector or said second injector, or both, has a zero dead volume as taught by Hansen, motivated by the need to control for the total aqueous volume of fluid used for 
Hutchison in view of Hansen does not explicitly teach to yield a fluid comprising said first dispersed phase “separated from” said second dispersed phase by said partitioning fluid from said source; 
Link teaches “separated from”; [Para 0175-0176, ‘Droplet interdigitization’; Claim 1. d), ‘the droplets are interdigitized such that a first sample fluid droplet is followed by and paired with a second sample fluid droplet; ; where Para 0038, 0162, 0291, Claims 43, 96, 124, ‘continuous phase is fluorocarbon oil’]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hutchison in view of Hansen to incorporate “separated from” as taught by Link, motivated by the need for droplet interdigitization, where the droplets are interdigitized such that a first sample fluid droplet is followed by and paired with a second sample fluid droplet; ‘continuous phase is fluorocarbon oil’’ [ Link, Para 0175-0176, ‘Para 0038, 0162, 0291, Claims 43, 96, 124]. Doing so allows for the paired first sample fluid and second sample fluid to be brought to proximity, whereby the paired droplets are coalesced within the electric field in the coalescence module. 

Regarding 48, Modified Hutchison teaches the method of claim 46, wherein (b) comprises (i) using said immiscible partitioning fluid from said source [Para 0013, ‘carrier fluid is oil’; Para 0016, Para 0053] to direct said first dispersed phase [Para 0083, sample droplets sample droplets consistent with limiting or terminal dilution of target nucleic acid] from said first injector [Para 0083, ‘first droplet formation module’] from said first injector [Para 0083, ‘a first droplet formation module’; Para 0221] to said coalescer [Para 0083, ‘merging of droplets’; Para 0198, ‘coalescence can be completed by a microcentrifuge; Para 0225, ‘coalescence can occur in the thermocycler’; Para 0065, coalescence can occur spontaneously in an intersecting channel’; Para 0087, ‘fluidic intersection’], or (ii) using said immiscible partitioning fluid from said source to direct said second dispersed phase from said second injector to said coalesce. (This limitation “or…” is interpreted as optional). 

Regarding 51, Modified Hutchison teaches the method of claim 46, wherein said coalescer [Para 0083, ‘merging of droplets’; Para 0198, ‘coalescence can be completed by a microcentrifuge; Para 0225, ‘coalescence can occur in the thermocycler’; Para 0065, coalescence can occur spontaneously in an intersecting channel’; Para 0087, ‘fluidic intersection’],  combines said first dispersed phase [Para 0083, ‘sample droplets consistent with limiting or terminal dilution of target nucleic acid’] and said second dispersed phase [Para 0083, ‘contain reagents for a PCR reaction’; Para 0083, ‘second droplet also includes detectably labeled probes for detection of the amplified target nucleic acid’] to yield said third dispersed phase [Para 0087, ‘One flow stream contains 
 
Regarding 52, Modified Hutchison teaches the method of claim 46, wherein in (c) said third dispersed phase [Para 0087, ‘One flow stream contains one set of reagents and the template DNA, and the other contains the remaining reagents’; Para 0087, ‘some amount of fluid from the first stream, and some amount of fluid from the second stream are encapsulated within a single droplet. Following encapsulation, complete mixing occurs; Para 0168, Para 0063; Para 0067, ‘one phase need to reach the merge area to form the droplet’] is said first dispersed phase [Para 0083, ‘sample droplets consistent with limiting or terminal dilution of target nucleic acid] or said second dispersed phase [Para 0083, ‘contain reagents for a PCR reaction’; Para 0083, ‘second droplet also includes detectably labeled probes for detection of the amplified target nucleic acid’]. 

Regarding 54, Modified Hutchison teaches the method of claim 46, further comprising, subsequent to (b), using a stimulus source [Para 0013, ‘Merging can be 

Regarding 55, Modified Hutchison teaches the method of claim 54, wherein said stimulus [Para 0013, ‘Merging can be accomplished, for example, in the presence of an electric field; Claim 13, 15; Para 0086, ‘Droplets may be merged for example by: producing dielectrophoretic forces on the droplets using electric field gradients and then controlling the forces to cause the droplets to merge’] is an electric field [ Para 0086, ‘producing dielectrophoretic forces on the droplets using electric field gradients’].

Regarding 56, Modified Hutchison teaches the method of claim 54, wherein said stimulus [Para 0075, ‘electric field facilitates rupture of the interface separating the second sample fluid and the droplet’] distorts [Para 0075, ‘facilitates rupture’] said first dispersed phase [Para 0013, ‘droplets containing the first and second fluids’] or said second dispersed phase. (This limitation “or said second dispersed phase” is optional).



Regarding 58, Modified Hutchison teaches the method of claim 56, wherein said stimulus causes said first dispersed phase and said second dispersed phase [ Para 0013, ‘Once formed, droplets containing the first and second fluids can be merged to form single droplets containing the single nucleic acid template and heterogeneous mixture of primer pairs and probes. Merging can be accomplished, for example, in the presence of an electric field’] to coalesce [Claim 11-15, ‘merging in the presence of an electric field’; Para 0013].



Regarding 60, Modified Hutchison teaches the method of claim 46, wherein said biological sample comprises a nucleic acid sample [Abstract, Para 0002], wherein said third dispersed phase [Para 0087, ‘One flow stream contains one set of reagents and the template DNA, and the other contains the remaining reagents’; Para 0087, ‘some amount of fluid from the first stream, and some amount of fluid from the second stream are encapsulated within a single droplet. Following encapsulation, complete mixing occurs; Para 0168] comprises nucleic acid extension reagents [Para 0009, DNA or RNA polymerase, and/or dNTPs;   Para 0077, ‘], wherein ( d) comprises using said nucleic acid extension reagents to conduct said reaction on said nucleic acid sample to yield an extension product of said nucleic acid sample [ Para 0010-0015], and wherein ( e) comprises using said detector to detect said extension product [ Para 0098, ‘for detection of amplification products’]. 

Regarding 61, Modified Hutchison teaches the method of claim 60, wherein said reactor comprises a heat source [Para 0005, 0088, 0089, 0092, 0093, ‘thermal cycling 

Regarding 62, Modified Hutchison teaches the method of claim 46, wherein in (b), (i) said first dispersed phase [Para 0083, sample droplets sample droplets consistent with limiting or terminal dilution of target nucleic acid] from said first injector [Para 0083, ‘first droplet formation module’] is directed from said first injector [Para 0083, ‘a first droplet formation module’; Para 0221] to a first inlet of said coalescer and (ii) said second dispersed phase [Para 0083, ‘contain reagents for a PCR reaction’; Para 0083, ‘second droplet also includes detectably labeled probes for detection of the amplified target nucleic acid’]  is directed from said second injector to a second inlet [Para 0083, ‘a second droplet formation module or re-injection module’; Para 0221] of said coalescer [Para 0083, ‘merging of droplets’; Para 0198, ‘coalescence can be completed by a microcentrifuge; Para 0225, ‘coalescence can occur in the 
Modified Hutchison does not teach “first inlet [Para 0217, ‘small constriction (neckdown) just before this expansion can be used to better align the droplets on their way into the coalescence point’; Para 0176, ‘means pairing of droplets from separate aqueous streams, or from two separate inlet nozzles, for eventual coalescence] and “second inlet [Para 0217, ‘small constriction (neckdown) just before this expansion can be used to better align the droplets on their way into the coalescence point’; Para 0176, ‘means pairing of droplets from separate aqueous streams, or from two separate inlet nozzles, for eventual coalescence]Link teaches “first inlet” and “second inlet”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hutchison, to incorporate "the first and second inlet" on the coalescer as taught by Link, motivated by the need to pair droplets from separate aqueous streams, or from two separate inlet nozzles [Link, Para 0176, 0217]. Doing so allows for eventual coalescence of the two droplet streams.

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over by Hutchison et al. [US20120302448A1], in view of Hansen et al. [US20140208832A1], in further view of Link et al. [US20080014589A1] in further view of Ray [Ray, Tathagata. Low Power, High Throughput Continuous Flow PCR Instruments for Environmental Applications. Diss. Arizona State University, 2013]


Modified Hutchison does not teach “part of a housing and wherein (b) comprises moving said housing to separately bring said first injector and said second injector in fluid communication”
Ray teaches “part of a housing [Page 134, Section 11.2.1, and Figure 11.1; ‘Fluid injector having Teflon housing plates and cylinder’] and wherein (b) comprises moving [Page 134, Section 11.2.1, and Figure 11.1; ‘rotating central cylinder with openings only at certain locations that line up the desired input and output paths’] said housing [Page 134, Section 11.2.1, and Figure 11.1; ‘Fluid injector having Teflon housing plates and cylinder’] to separately…” [Page 134-135, Section 11.2.1 and Figure 11.1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified “Modified Hutchison” to incorporate 
Regarding Claim 50, the method of claim 49, wherein moving said housing comprises rotating said housing with respect to a rotational axis.
Modified Hutchison does not teach Claim 50 limitations.
Ray teaches “moving [Page 134, Section 11.2.1, and Figure 11.1; ‘rotating central cylinder with openings only at certain locations that line up the desired input and output paths’] said housing [Page 134, Section 11.2.1, and Figure 11.1; ‘Fluid injector having Teflon housing plates and cylinder’] comprises rotating said housing [Page 134, Section 11.2.1, and Figure 11.1; ‘rotating central cylinder with openings only at certain locations that line up the desired input and output paths’]with respect to a rotational axis [Page 134, 136,143  ‘angular position of the rotating cylinder’]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified “Modified Hutchison”, to incorporate "wherein moving said housing comprises rotating said housing with respect to a rotational axis, as taught by Ray, motivated by the need to develop, a low power valve-less system was designed that was compatible with emulsion systems, for fluid injection .

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over by Hutchison et al. [US20120302448A1], in view of Hansen et al. [US20140208832A1], in further view of Link et al. [US20080014589A1] in further view of Zhou et al. [US20120115738A1]
Regarding 53, Modified Hutchison teaches the method of claim 46, wherein (c) comprises opening a restriction in a fluid flow path between said coalescer [Para 0083, ‘merging of droplets’; Para 0198, ‘coalescence can be completed by a microcentrifuge; Para 0225, ‘coalescence can occur in the thermocycler’; Para 0065, coalescence can occur spontaneously in an intersecting channel’; Para 0087, ‘fluidic intersection’] and said reactor [Para 0089, ‘a channel in a serpentine path between heating and cooling lines to amplify the nucleic acid in the droplet].
Modified Hutchison does not teach “opening a restriction in a fluid flow path between…”  
Zhou teaches “opening a restriction [Para 0227, ‘nucleic acid amplification reactor can also be filled by simply opening the inlet valve’] in a fluid flow path [Para 0041, ‘the nucleic acid amplification reactor, the nucleic acid amplification reagent reservoir, and the nucleic acid amplification product reservoir are fluidly interconnected; Para 0128, 0132,0225 ‘fluidly interconnected’] between…”  

Paragraph Para 0128, 0132, 0225, 0227]. Doing so, in combination with a pump at the exit side of the reactor allows reactor to be filled without any bubbles.

Response to Arguments
Applicant’s arguments, see Page 6, filed on 06/22/2021, with respect to the 35 U.S.C. §112(b) rejections on Claims 46-48 have been fully considered and are persuasive.  The rejections of Claims 46-62 has been withdrawn. 
Applicant’s arguments, see Page 6, filed on 06/22/2021, with respect to the 35 U.S.C. §103 rejections on Claims 46, 48, 51-52, 54-62 have been fully considered but they are not persuasive.
Applicant argues:
[“The Office Action submits Hutchison does not "explicit teach a "coalescer" and "to yield a fluid comprising said first dispersed phase separated from said second dispersed phase by said partitioning fluid from said source]. 
Applicants arguments with respect to the independent Claim 46 has been considered and Examiner respectfully disagrees. 
In light of the amendment made on Claim 46, Examiner submits that Hutchison in view of Hansen in further view of Link teaches the coalescer according to the rejection 
Applicant argues:
[“A Prima Facie Case of Obviousness Has Not Been Made Because Neither Hutchinson, Link, nor Hansen Provide a Reason for a First Injector Having a Zero Dead Volume and a Second Injector Having a Zero Dead Volume, Wherein Surfaces of the First Injector and the Second Injector are Hydrophobic, Fluorophilic, or Both]. 
Applicant’s arguments with respect to the independent Claim 46 has been considered and Examiner respectfully disagrees. In light of the amendment made on Claim 46, Examiner submits that Hutchison in view of Hansen in further view of Link teaches the technical feature “a First Injector Having a Zero Dead Volume and a Second Injector Having a Zero Dead Volume, Wherein Surfaces of the First Injector and the Second Injector are Hydrophobic, Fluorophilic, or Both” to effect a A Prima Facie Case of Obviousness in the rejection of Claim 1(Supra). 

Applicant argues:
[“Ray is merely cited for disclosing the features of dependent claims 49 and 50. Ray does not cure the deficiencies of Hutchinson, Link, nor Hansen. Accordingly, withdrawal of the rejection under § 103 is respectfully requested]. 
Applicant’s arguments with respect to the independent Claim 49-50 has been considered and Examiner respectfully disagrees. 
Ray teaches a fluid system having the housing compatible with fluorinated oil comprising a rotating central cylinder with openings only at certain locations that line up 

Applicant argues:
[Zhou is merely cited for disclosing opening a restriction in a fluid flow path between said coalescer and said reactor. Zhou does not cure the deficiencies of Hutchinson, Link, nor Hansen. Accordingly, withdrawal of the rejection under§ 103 is respectfully requested]
Applicant’s arguments with respect to the independent Claim 53 has been considered and Examiner respectfully disagrees. 
With respect to the rejection of amendment Claim 46 (Supra), Zhou does provide sure to the deficiencies of Hutchinson, Link, nor Hansen by teaching the restriction as an inlet valve. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                             

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797